NUMBER 13-14-00675-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI — EDINBURG


EDGAR GARCES DIAZ,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                               Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                                      ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on July 24, 2015, and appellant has requested oral argument. To date,

the State has not filed a brief.   This case involves a capital murder conviction and

contemplates legal sufficiency, suppression, sentencing, and jury charge issues which
warrant a response from the State. The Court, having fully examined the record and

appellant’s brief hereby ORDERS the State to file its brief with this Court on or before

November 9, 2015.



                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of September, 2015.




                                           2